Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 3, 5-9, 11-12, 14-18, 35, 37, and 39-42 are currently pending in the application.
Applicant's reply to the Restriction Requirement, dated January 21, 2022, has been received. By way of this reply, Applicant has elected, without traverse, Group I: claims 1, 3, 5-8, 35, 37, and 39-42, and the species of CD19 as the second antigen.
Claims 9, 11-12, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022.
Claims 1, 3, 5-8, 35, 37, and 39-42 are currently under examination before the Office, drawn to combinations of CD27- and CD45RA- effector memory γ9δ2 T cells and a bispecific T cell activating antigen binding molecule which binds CD3 and CD19, wherein the effector memory γ9δ2 T cells do not express PD-1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3, 5-8, 35, 37, and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.").  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
In the instant case, the specification discloses a specific species of bispecific T cell activating antigen binding molecule, BLINCYTO (blinatumomab), which is a bi-specific T-cell engager (BiTE) for CD3 and CD19. However, the claims broadly encompass any bispecific T cell activating antigen binding molecule which can bind CD3 and a vast number of possible second antigens. The present claims attempt to claim every BiTE which can bind CD3 and a second antigen from the broad genus claimed, wherein the instant specification does not describe representative examples to support the full scope of the claims. In contrast to Applicant's disclosure of the specific BiTE BLINCYTO, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed bispecific T cell activating antigen binding molecule.
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Here, the claims are directed to a genus of antigen-binding immunoglobulin molecules which are defined by their desired binding to an antigen and function of such binding. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). The high degree of polymorphism in antibody generation evidences a lack of structure-function correlation for antibodies. 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of bispecific T cell activating antigen binding molecules which can bind CD3 and any of potentially hundreds of second antigens broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.





Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oberg (Cancer Research, 21 January 2014, Vol. 74, No. 5, Pgs. 1349-1360, cited in IDS) 
Oberg teaches that γδ T cells in combination with a bispecific antibody which binds CD3 and cancer antigen Her2 (a tumor specific antigen or a tumor associated antigen) reduces growth of pancreatic tumors (e.g. page 1352, right column, first paragraph). Specifically, Oberg notes the ability of the Her2xCD3 bispecific antibody to strongly enhance γδ T-cell–mediated lysis of pancreatic ductal adenocarcinoma cells (e.g. Figure 3).
Oberg also teaches the use of γ9δ2 T cells from healthy donors against pancreatic ductal adenocarcinoma cells in vitro as well as in vivo (e.g. page 1349, right column). Oberg further teaches that γδ T cells expressing the v-delta-2 chain are useful for T cell-based immunotherapy (e.g. page 1352, left column, first paragraph).
Oberg further teaches that the γδ T cells are expanded ex vivo (e.g. page 1350, left column, last paragraph). Oberg also teaches that the γδ T cells were cultured with IL-2 and zolendroic acid (e.g. page 1350, left column, last paragraph). Since Applicant's specification at paragraph 67 teaches that cells which were stimulated and cultured with IL-2 and zoledronic acid for 14 days were effector memory γ9δ2 T cells that were also CD27(-) and CD45RA(-) and do not express PD-1, Oberg inherently teaches these limitations of the claims.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to In re Spada, 911 F.2d 705, 709, 15 USPQ2d. 
Oberg further teaches that the γδ T cells may be autologous to the patient (e.g. page 153, right column).
Oberg also teaches the use of the control bispecific antibody [CD19xCD3] bsscFv (page 1350, right column, sixth paragraph).
With regard to the pharmaceutical composition of claim 7, Oberg teaches the T cells in tissue culture medium which is physiologically compatible (for example, the media RPMI 1640 on page 1350, right column), which meets the limitation of a pharmaceutical composition.

Claims 1, 3, 5-8, 35, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Cobbold (US20160039942A1).
The teachings of Oberg have been discussed supra. The difference between the claimed invention and the teaching of Oberg is the explicit use of a bispecific antibody which binds CD3 and CD19 in the context of a combination with γδ T cells. 
Cobbold teaches the use of bispecific antibodies, specifically, bispecific T cell engagers (BiTE) comprising a CD3 binding moiety and a target cancer antigen-binding moiety to engage cytotoxic T cells for cancer cell lysis (e.g. para. 0003-0005). More specifically, Cobbold teaches 
Cobbold further teaches that the cytotoxic T cell may be a γδ T cell (e.g. para. 0061-0066).
Cobbold further contemplates pharmaceutical compositions of the above bispecific antibody (e.g. para. 0193-0195), as well as kits comprising said bispecific antibody (e.g. para. 0205-0211). Cobbold also teaches that this system is useful for treating disease (e.g. para. 0212).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since according to the teachings of Oberg, combinations of CD27-CD45RA- effector memory γ9δ2 effector memory cells that do not express PD-1 and a bispecific antibody were known to be effective in treating cancer, and Cobbold teaches that bispecific antibodies which bind CD3 and CD19 were also known in the art for the same purpose. Both Oberg and Cobbold teach the advantages of using bispecific antibodies to promote the engagement of T cells with cancer cells in order to effect cancer cell lysis. The skilled artisan could apply the CD3/CD19 bispecific antibody to the cells of Oberg by simple substitution, which each component of the combination predictably performing its known, regular function, to reach a predictable result of lysing cancer cells. The antibody constructs in both Oberg and Cobbold are designed to promote the engagement of cytotoxic T cells with tumor cells in order to lyse the cancer cells. A person of ordinary skill would be aware of this ability of such bispecific antibodies and be motivated to test different cancer antigens (see, for example, para. 0003-0004 of Cobbold).
In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) and MPEP 2112.01(III).
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/AMY E JUEDES/            Primary Examiner, Art Unit 1644